Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 1 of 8 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK


YONATAN SPECTOR,                                    Civil Case Number: _________________

                       Plaintiff,
                                                                CIVIL ACTION

                  -against-                                  COMPLAINT
                                                                AND
                                                        DEMAND FOR JURY TRIAL

SUNRISE CREDIT SERVICES, INC.,

                       Defendant.

      Plaintiff YONATAN SPECTOR (hereinafter, “Plaintiff”), a New York resident, brings this

complaint by and through the undersigned attorneys, Marcus & Zelman, against Defendant

SUNRISE CREDIT SERVICES, INC., (hereinafter “Defendant”).

                                     JURISDICTION AND VENUE

   1. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

      seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

      state law claims in this action pursuant to 28 U.S.C. § 1367(a).

   2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                     NATURE OF THE ACTION

   3. Plaintiff brings this action after Defendant repeatedly called him, on his cellular phone,

      during working hours. These calls continued after the Plaintiff told the Defendant on call

      after call that he could not receive calls during working hours, which instructions were

      understood and acknowledged by the Defendant’s representative.

   4. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code, commonly

      referred to as the Fair Debt Collections Practices Act (“FDCPA”) which prohibits debt



                                                1
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 2 of 8 PageID #: 2



     collectors from engaging in abusive, deceptive and unfair practices.

  5. Defendant's actions further violated § 227 et seq. of Title 47 of the United States Code,

     commonly referred to as the Telephone Consumer Protection Act (“TCPA”) which

     prohibits the placement of automated calls to cellular phones with the prior, express

     consent of the called party.

  6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                            PARTIES

  7. Plaintiff is a natural person and a resident of Brooklyn, New York and is a “Consumer” as

     defined by 15 U.S.C. §1692(a)(3).

  8. The Defendant is a collection agency with an office located at 260 Airport Plaza Blvd,

     Farmingdale, NY 11735.

  9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

     facsimile in a business the principal purpose of which is the collection of debts, or that

     regularly collects or attempts to collect debts alleged to be due another.

  10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                ALLEGATIONS OF FACT

  13. Plaintiff repeats, reiterates and incorporates the allegations contained in the above

     paragraphs with the same force and effect as if the same were set forth at length herein.

  14. Sometime prior to February 19, 2019 an obligation was allegedly incurred by the Plaintiff

     to Optimum over his home internet bill.

  15. The Optimum obligation arose out of a transaction for personal home internet service,

     which is a service in which money, property, insurance or services, which are the subject

     of the transaction, are primarily for personal, family or household purposes.



                                               2
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 3 of 8 PageID #: 3



  16. Plaintiff disputes that he owes anything on the Optimum account, as the debt was allegedly

     incurred as a result of unreturned equipment which had, in fact, been returned.

  17. The alleged Optimum obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

  18. Optimum is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

  19. Optimum directly or through an intermediary contracted the Defendant to collect the

     alleged debt.

  20. On or about February 19, 2019, the Defendant called the Plaintiff on his cellular phone

     number (646) 283-2534 while he was at work.

  21. Plaintiff is the subscriber and sole regular and customary user of the cellular phone number

     (646) 283-2534.

  22. At that time, the Plaintiff specifically advised the Defendant that he could not receive calls

     when he was at work, which was between the hours of 9:00 a.m. and 7:00 p.m. Defendant’s

     representative acknowledged the Plaintiff’s request.

  23. Despite this request, the very next day, on February 20, 2019, the Defendant again called

     the Plaintiff during his working hours. Plaintiff again reminded the Defendant of his

     request from the previous day that he not receive calls when he was at work between the

     hours of 9:00 a.m. and 7:00 p.m.

  24. On that February 20, 2019 call, the Defendant advised the Plaintiff that Defendant’s

     representatives don’t control when calls are made and that “it doesn’t necessarily work that

     way.”

  25. Plaintiff then received a call from the Defendant on February 25, 2019, again during his

     work hours of 9:00 a.m. and 7:00 p.m.




                                                3
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 4 of 8 PageID #: 4



  26. When the Plaintiff answered the phone, there was no customer service representative on

     the phone. Instead, the Plaintiff had to say ‘Hello’ three separate times until a customer

     service representative was eventually connected to the line after approximately ten

     seconds.

  27. On the February 25th call, Plaintiff advised the Defendant that this was the third time he

     was reminding the Defendant to stop calling him during his work hours of 9:00 a.m. to

     7:00 p.m. Defendant’s representative apologized and advised that “I’m sorry about that.

     Unfortunately, yeah, it’s the system that just automatically calls. We can put in that note

     and try to make sure not to call you between 9 and 7.”

  28. Defendant did not relent, however. Instead, on March 5, 2019, the Defendant called the

     Plaintiff at 12:23 p.m., again during his work hours. Plaintiff advised the Defendant that

     this was the fourth time he was reminding them not to call him during his work hours, and

     the Defendant responded ‘no problem, I will give you a call back in the evening.’

  29. Then, on March 8, 2019, the Defendant again called the Plaintiff during his work hours.

     Plaintiff advised the Defendant that this was the fifth time he was reminding them not to

     call him during 9:00 a.m. and 7:00 p.m. Defendant again advised that “we’ll notate the

     account, however, being that the account is in collections, we don’t hand dial the numbers”

     and that “we cant control the time that the system pushes out a call.”

  30. Defendant then again called the Plaintiff on his cell during work hours, this time on March

     22, 2019 at 9:31 a.m.

  31. On March 25, 2019 at 9:35 a.m., Defendant placed yet another call to the Plaintiff during

     work hours. Plaintiff advised the Defendant that this was the seventh call he had received

     from Defendant during work hours. Defendant’s representative then apologized.




                                              4
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 5 of 8 PageID #: 5



  32. Defendant’s apology was apparently meaningless, because the very next day, on March 26,

     2019 at 11:58 a.m., the Defendant again called the Plaintiff during his work hours. After

     again being reminded that the Plaintiff could not receive call during his work hours, the

     Defendant’s representative again promised that she would “note the account”.

                                           COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. §1692e et seq.


  33. Plaintiff repeats, reiterates and incorporates the allegations contained in the paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.

  34. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

     various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692c.

  35. Pursuant to 15 U.S.C. §1692c(a)(1), a debt collector may not call a debtor at a time or place

     known or which should be known to be inconvenient to the consumer.

  36. The Defendant repeatedly violated 15 U.S.C. §1692c(a)(1), by continuously calling the

     Plaintiff on his cell phone while he was at work, between his work hours of 9:00 a.m. and

     7:00 p.m., even after he repeatedly advised the Defendant that he could not receive personal

     calls during that time.

  37. By continuing to call the Plaintiff during work hours after specifically being requested to

     stop, Defendant violated the FDCPA and harmed the Plaintiff and placed him at work of

     getting in trouble at work for receiving personal calls. Defendant’s violations of the

     FDCPA also caused actual harm to the Plaintiff, in subjecting the Plaintiff to improper and

     deceptive collection activity, in violation of the Plaintiff’s statutorily created rights to be




                                               5
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 6 of 8 PageID #: 6



     from such a debt collector's inappropriate attempts to collect a debt, and from being

     subjected to false, deceptive, unfair, or unconscionable means to collect a debt.

  38. Defendant could have taken the steps necessary to bring its actions within compliance with

     the FDCPA but neglected to do so and failed to adequately review its actions to ensure

     compliance with the law.

  39. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct

     violated Section 1692c et seq. of the FDCPA, actual damages, statutory damages, costs and

     attorneys’ fees.

                     SECOND CAUSE OF ACTION
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                         47 U.S.C. §227 et seq.


  40. Plaintiff repeats, reiterates and incorporates the allegations contained in the preceding

     paragraphs with the same force and effect as if the same were set forth at length herein.

  41. As alleged above, Defendant placed numerous calls to the Plaintiff’s cellular phone number

     throughout the past year.

  42. Plaintiff never provided Defendant with his consent to be called on his cellular phone.

  43. Even if the Plaintiff had ever provided Defendant with his consent to be called, Plaintiff

     subsequently and repeatedly revoked his consent to be called during the hours of 9:00 a.m.

     and 7:00 p.m.

  44. Despite Plaintiff’s requests for the calls to stop, Defendant continued to call Plaintiff’s

     cellular telephone with an automated telephone dialing system.

  45. Defendant’s use of an automated telephone dialing system was clearly indicated by the fact

     that no customer service representative was on the line immediately when the Plaintiff

     would answer the Defendant’s calls. Instead, the customer service representative would



                                              6
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 7 of 8 PageID #: 7



     only come on the line after the call was placed, after the Plaintiff answered the phone, and

     after the Plaintiff would repeatedly state ‘Hello’.

  46. This is indicative of the automated voice recognition aspect of automated telephone dialing

     systems, which automatically place thousands of calls, and then route the answered calls

     to a (hopefully) available customer service representative.

  47. Defendant’s use of an automated telephone dialing system was further indicated by the

     statements of the Defendant’s representatives that “we don’t hand dial the numbers”, that

     “we cant control the time that the system pushes out a call”, and that “it’s the system that

     just automatically calls.”

  48. Defendant’s calls directed towards the Plaintiff violated various provisions of the TCPA,

     including but not limited to 47 USC §227(b)(A)(iii), as the Defendant lacked any prior

     express consent of the Plaintiff to placee such automated calls to his cellular phone.

  49. As a result of Defendant’s violations of the TCPA, Plaintiff has been damaged and is

     entitled to damages in accordance with the TCPA.

  50. As a result of Defendant’s violations of 47 U.S.C. § 227(b) et seq. Plaintiff is entitled to an

     award of $500.00 for each and every negligent violation of the TCPA pursuant to 47 U.S.C.

     § 227(b)3.

  51. Defendant’s calls and prerecorded messages called and/or directed towards the Plaintiff

     were further in willful violation of the TCPA, because the Defendant knew that it did not

     have the Plaintiff’s consent to call the Plaintiff’s cellular phone during the hours of 9:00

     a.m. and 7:00 p.m., but it continued to do so nonetheless.

  52. As a result of Defendant’s willful violations of 47 U.S.C. § 227(b) et seq. Plaintiff is also

     entitled to an award of treble damages $1,500.00 for each and every knowing and/or willful




                                                7
Case 1:19-cv-01953-ARR-VMS Document 1 Filed 04/04/19 Page 8 of 8 PageID #: 8



        violation of the TCPA pursuant to 47 U.S.C. § 227(b)3.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

                (a)     On Count I, awarding Plaintiff statutory damages, along with his

                        attorneys’ fees and expenses incurred in bringing this action;

                (b)     On Count II, awarding Plaintiff statutory damages, along with trebled

                        statutory damages;

                (c)     Awarding pre-judgment interest and post-judgment interest; and

                (f)     Awarding Plaintiff such other and further relief as this Court may deem

just and proper.


Dated: April 4, 2019                          /s/ Yitzchak Zelman
                                              Yitzchak Zelman, Esq.
                                              MARCUS & ZELMAN, LLC
                                              701 Cookman Avenue, Suite 300
                                              Asbury Park, New Jersey 07712
                                              (732) 695-3282 telephone
                                              (732) 298-6256 facsimile
                                              ari@marcuszelman.com
                                              Attorneys for Plaintiff


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: April 4, 2019                          /s/ Yitzchak Zelman
                                              Yitzchak Zelman, Esq.




                                                  8
